Citation Nr: 1607695	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  14-02 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for chronic lumbosacral strain with history of injury with x-ray evidence of degenerative disc disease.

3.  Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome, left knee, with degenerative changes.

4.  Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome, right knee, with degenerative changes.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard with various periods of service, including active duty from February 2003 to March 2004 and July 2007 to August 2008.  She retired from the Army National Guard in January 2009.  This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

A hearing was held before the undersigned Veterans Law Judge at the RO in February 2014.  A transcript of the hearing is of record.  The Veteran submitted additional evidence the day of the hearing for which there is an automatic waiver of initial Agency of Original Jurisdiction (AOJ) consideration.

This appeal was processed via a paper claims file and Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.  The VBMS electronic claims file contains documents that are either duplicative of the evidence in the paper claims file or not relevant to the issues on appeal.  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the paper claims file or not relevant to the issues on appeal, with the exception of the Board hearing transcript and VA treatment records already considered by the RO.

The issues of higher evaluations for the service-connected lumbar spine and knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran has currently diagnosed PTSD that is related to verified in-service stressors. 


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 101, 1110 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 4.125 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2015).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device (IED); vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843, 39852 (July 13, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (now codified at 38 C.F.R. § 3.304(f)(3)).  The revised version of this regulation applies here.

The Veteran has contended that her PTSD is related to incidents that occurred during her two active duty deployments to Iraq.  Specifically, she has indicated that her duties as a medic placed her in close proximity to combat conditions, such as bombings and IEDs, and that she had to pick up body parts and saw civilian deaths.  See, e.g., October 2009 claim; November 2009 PTSD statement; March 2012 written statement.

The Veteran's service treatment records (STRs) do not document complaints, treatment, or diagnosis of PTSD.  She was found to be deployable on both the February 2003 and September 2007 pre-deployment health assessments; the September 2007 assessment specifically indicated that she was found to have no psychological issues at that time.  The Veteran was treated for a diagnosis of major depressive disorder; rule out PTSD following her first deployment to Iraq, as well as for adjustment disorder with depressed mood and adjustment disorder with disturbance of conduct during her second deployment.  See, e.g., August 2004 to October 2004 VA treatment records; January 2008 STRs (also shows Veteran's reports of prior psychiatric evaluation based on seeing wounded bodies during her first deployment).  Prior to and following her return from her second deployment, she continued VA mental health treatment and was ultimately diagnosed with PTSD.  See, e.g., 2007-2009 and 2013 VA treatment records.

The Veteran was provided VA examinations in April 2010, December 2010, and March 2013; these examiners concluded that the Veteran did not meet the full diagnostic criteria for PTSD.  The April 2010 VA examiner indicated that the Veteran might have a mild depressive disorder.  The March 2013 VA examiner noted the Veteran's history of in-service and non-service (VA) mental health treatment beginning in 2004.  The December 2010 and March 2013 VA examiners did not diagnose the Veteran with a psychiatric disorder.  

In August 2013, the Veteran was admitted to the VA PTSD Residential Rehabilitation Treatment Program.  The admission portion of the discharge summary shows that the Veteran was formally diagnosed with PTSD in 2009, but reported that she experienced PTSD symptoms immediately upon return from her second tour in Iraq in 2008; she had also attended PTSD group therapy since 2011.  The initial diagnostic impression was PTSD, chronic.  In providing this assessment, the treatment provider considered the Veteran's reported in-service stressors as noted above (noting them to collectively be the primary stressor), as well as her post-service complaints.  In the September 2013 discharge summary, after 30 days of inpatient treatment and assessment, the Veteran's treating VA psychiatrist provided a discharge diagnosis of PTSD, chronic.  It was noted that although objective evidence of the Veteran's reported stressors was not available, they were consistent with those in previous records and examinations.

In regard to the claimed stressors, the Veteran's service records confirm that she was assigned to duty in Iraq as a health care specialist from April 2003 to February 2004 and from September 2007 to June 2008.  These records also show that she was assigned to work on an ambulance during the first deployment, and that the second period of service was in a designated imminent danger pay area.  On review, the Veteran's competent and credible reports of her in-service experiences are consistent with the circumstances of this service and constitute an in-service event.  See 38 U.S.C.A. § 1154.  In addition, although the March 2013 VA examiner did not diagnose PTSD, he considered her reported stressors, including her ongoing exposure to bombings and IEDs from being in close proximity to combat conditions, and her work as a medic where she witnessed civilian death, and determined that these stressors were adequate to support a diagnosis of PTSD and were related to the Veteran's fear of hostile military or terrorist activity.  Moreover, a VA psychiatrist has related the Veteran's PTSD to her combat zone experiences.  Thus, the Board concludes that the Veteran's testimony and the VA examiner's findings are sufficient to establish the in-service stressors.  See 38 C.F.R. § 3.304(f)(3).

Although prior VA examiners found there was no diagnosis of PTSD, the 2013 VA inpatient providers determined there was such a diagnosis.  Although the DSM factors were not laid out expressly by the Veteran's treating psychiatrist, as done in the VA examinations, the Board presumes that a PTSD diagnosis by a mental-health professional, unless there is evidence to the contrary, to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor.  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  The preponderance of the evidence of record thus indicates that there is a diagnosis of PTSD based due to her confirmed stressors.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that a requirement of current disability is satisfied when claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim).  Accordingly, the Board concludes that service connection for PTSD is warranted.  38 U.S.C.A. §§ 101, 1110; 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304(f), 4.125(a).


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

Remand is required for the lumbar spine and bilateral knee increased evaluation claims for additional VA examinations.  The most recent examinations were in March 2013.  Thereafter, the Veteran and her representative essentially alleged that these disabilities had increased in severity since that time.  See, e.g., February 2014 Bd. Hrg. Tr. at 4-5.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Based on the foregoing, a more recent examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected lumbar spine and bilateral knee disabilities.  While the case is on remand, updated treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her lumbar spine and knees.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

2.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.
3.  After any additional records are associated with the claims file, provide the Veteran a VA examination to ascertain the severity and manifestations of her service-connected chronic lumbosacral strain with history of injury with x-ray evidence of degenerative disc disease.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The claims file must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The examiner must report all signs and symptoms necessary for evaluating the Veteran's lumbar spine disability under the rating criteria and in accordance with the appropriate Disability Benefits Questionnaire worksheet.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness must also be noted, as should any additional disability due to these factors (including any additional loss of motion).

4.  After any additional records are associated with the claims file, provide the Veteran a VA examination to ascertain the severity and manifestations of her service-connected bilateral knee patellofemoral syndrome with degenerative changes.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The claims file must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The examiner must report all signs and symptoms necessary for evaluating the Veteran's left and right knee disabilities under the rating criteria and in accordance with the appropriate Disability Benefits Questionnaire worksheet.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness must also be noted, as should any additional disability due to these factors (including any additional loss of motion).

5.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


